Order filed June 23, 2015




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00151-CV
                                    ____________

                              5500 GRIGGS, Appellant

                                         V.

                           FAMCOR OIL, INC., Appellee


                       On Appeal from the 270th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-21808

                                     ORDER

      Appellant’s brief was due June 5, 2015. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before July 23, 2015, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                       PER CURIAM